DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-15, is/are filed on 10/8/2020 are currently pending. Claim(s) 1-15 is/are rejected.

Allowable Subject Matter
Claim(s) 8 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 12 recites the limitation “the bottom edge of the concentric vane.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 7, 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Valle (US 9192279 B1).

    PNG
    media_image1.png
    394
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    486
    media_image2.png
    Greyscale

Regarding claim 1, Valle discloses a filter for filtering particles in a container of fluid, the filter comprising: a flow director (grate, 45) comprising a hub (46), a plurality of radial blades extending from 
Regarding claim 2, Valle teaches wherein each of the concentric vanes has a top edge (top surface of the vane) adjacent the first face and a bottom edge (bottom surface of the vane) adjacent the second face, each of the concentric vanes being tapered such that the top edge is narrower than the bottom edge (figs. 5-6), thereby reducing the cross-sectional area of each opening from the first face to the second face.
Regarding claim 4, Valle teaches wherein each of the radial blades has a top ridge (highest ridge point of the vane – fig. 5) adjacent the first face and a bottom ridge adjacent the second face, each radial blade being tapered such that its top ridge is narrower than its bottom ridge, thereby reducing the cross-sectional area of each opening from the first face to the second face.
Regarding claim 7, Valle teaches wherein the skirt and an outermost concentric vane are spaced apart to form a fluid return region therebetween, the fluid return region (region between 44 and the outer vane) including fluid return passageways (formed by the plurality of spaces) allowing fluid directed to the fluid return region to flow from a position below the flow director to a position above the flow director.
.
Claim(s) 1-2, 4, 7, 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bryan (US D669155 S).

    PNG
    media_image3.png
    383
    522
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    279
    566
    media_image4.png
    Greyscale

Regarding claim 1, Bryan discloses a filter for filtering particles in a container of fluid, the filter comprising: a flow director (outer unit) comprising a hub (central/middle hub), a plurality of radial blades (blades in the radial direction) extending from the hub and a plurality of vanes (concentric vanes) 
Regarding claim 2, Bryan teaches wherein each of the concentric vanes has a top edge (highest point of the vane) adjacent the first face (top facing surface) and a bottom edge (lowest bottom point of the vane) adjacent the second face (bottom facing surface), each of the concentric vanes being tapered such that the top edge is narrower than the bottom edge, thereby reducing the cross-sectional area of each opening from the first face to the second face (figs. 1-5).
Regarding claim 5, Bryan teaches wherein the radial blades extend outwardly from the second face beyond the concentric vanes (figs. 1-5).
Regarding claim 6, Bryan teaches wherein the spacing between adjacent radial blades tapers toward the hub, in a plane parallel to the first face (figs. 1-5).
Regarding claim 7, Bryan teaches wherein the skirt and an outermost concentric vane are spaced apart to form a fluid return region (region between the skirt and the outer vane) therebetween, the fluid return region including fluid return passageways allowing fluid directed to the fluid return region to flow from a position below the flow director to a position above the flow director.

Regarding claim 10, Bryan teaches wherein the skirt includes notches (notch formed by the tab fig. 1) positioned at the outer rim to allow the skirt to deform when accommodating containers of different internal dimensions.
Regarding claim 11, Bryan teaches wherein the skirt comprises one or more legs (legs attached at the bottom) extending away from the second face, the legs being pliable to allow the filter to accommodate containers of different internal dimensions.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle (US 9192279 B1).
Regarding claim 3, Valle further defines the concentric vanes as being in the shape of a V-shaped trough as a means for decreasing the cross-sectional area of the openings from the first face to the second face. While Valle does not teach the filter may be V-shaped, however it would be is considered to be an obvious design option for narrowing the openings which does not yield any surprisingly advantageous result. Furthe refer to at least US D718844 S for V shape design.  

Regarding claim 12 refer to the rejection of claim 1. Valle further defines the concentric vanes as being in the shape of a V-shaped trough as a means for decreasing the cross-sectional area of the openings from the first face to the second face. While Valle does not teach the filter may be be V-shaped, however it would be is considered to be an obvious design option for narrowing the openings which does not yield any surprisingly advantageous result. 
Regarding claim 13, Valle teaches wherein the, spacing between adjacent radial blades tapers toward the hub, in a plane parallel to the first face (figs. 5-6 high point to low point towards the hub).
Regarding claim 14, Valle teaches wherein the skirt and an outermost concentric vane are spaced apart to form a fluid return region therebetween, the fluid return region (region between 44 and the outer vane) including fluid return passageways allowing fluid directed to the fluid region to flow from a position below the flow director to a position above the flow director.
Claim(s) 5-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle (US 9192279 B1) in view of Thibault (US 8042215 B2) or Bryan (US D669155 S).
Regarding claim 5, it is unclear Valle teaches wherein the radial blades extend outwardly from the second face beyond the concentric vanes. However this is merely a design choice and well-known. Bryan (US D669155 S) teaches using this design. It would have been obvious to one of ordinary skill to have incorporated use this technique to improve surface area for capturing fluid. 

Regarding claim 11, Valle does not teach wherein the skirt comprises one or more legs extending away from the second face, the legs being pliable to allow the filter to accommodate containers of different internal dimensions. However this is well-known design to allow support and seating of the filter element see at least Thibault (23) or Bryan (fig. 1). It would have been obvious to one of ordinary skill to have incorporated their teachings for the aforesaid advantages. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777